DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Action is responsive to the Amendment filed 11/17/2022.  Claims 1-18 and 21-22 are pending.  Claims 19-20 have been deleted.  Claims 21-22 are new.  Claims 1, 10, and 21 have been written in independent form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 1-7, 9-14, 17-18, and 21-22 is/are rejected under 35 USC § 103 as being unpatentable over Krebs, U.S. Patent Application Publication 2016/0094288 A1 (hereinafter called Krebs and it is noted that this reference is listed on the IDS filed 10/15/2020), and further in view of PODRACZKY et al., WO 97/18128 (hereinafter called PODRACZKY), and further in view of GINESTE et al., U.S. Patent Application Publication 2022/0278742 A1 (hereinafter called GINESTE).
Regarding claim 1, Krebs teaches a satellite system comprising:
a first set of communication satellites (See e.g., FIGS. 2A-3B element 202a) in … orbits (See e.g., FIGS. 1A-3B element 204) that provide capacity for bidirectional communications traffic to a plurality of electronic devices in a geographic region (See e.g., FIG. 1A elements 10, 10a-10c; ¶ [0026]) during a predetermined time of day having a higher relative demand for communications traffic than one or more other times of day;
a second set of communication satellites (See e.g., FIGS. 2A-3B element 202b) in geosynchronous orbits (See e.g., ¶s [0026]-[0027]) that provide capacity for bidirectional communications traffic to the plurality of electronic devices in the geographic region (See e.g., ¶ [0026]);
a network operations center (See e.g., FIGS. 1A, 3A-3B, & 5; element 300) configured to control the first and second sets of communication satellites; and
at least one gateway (See e.g., FIGS. 1A, 3A-3B, & 5; element 310, 320, or 330; ¶ [0026]) that uses, during the predetermined time of day, the first and second sets of communication satellites to route bidirectional communications traffic between the network operations center and the plurality of electronic devices in the geographic region, wherein the first and second sets of communication satellites transmit radio-frequency signals (See e.g., FIG. 1A & 3A; ¶s [0026] & [0053]) …
And, although Krebs teaches that it is well known to put satellites in different orbits (See e.g., ¶ [0026]), Krebs does not teach sun synchronous orbits.
However, PODRACZKY teaches sun synchronous orbits (See e.g., TITLE; page 6; lines 10-11).
Accordingly, because it is well-known to put satellites in different orbits, it would have been obvious to the skilled artisan, having the art of Krebs and PODRACZKY before him, before the effective filing date of the claimed invention, to modify the satellite system of Krebs to include sun synchronous orbits, as taught in the analogous art of PODRACZKY.  One would have been motivated to make such a combination to achieve the predictable result of having suitable constellation designs where the capacity of satellites in different planes can be matched with the cellular traffic requirements at specific times of the day, as suggested in PODRACZKY (See e.g., page 6 lines 20-23).
And, although Krebs teaches the first and second sets of communication satellites transmit radio-frequency signals (as recited in the instant rejection hereinabove), and that the source ground stations and/or the destination ground stations are user terminals (See e.g., ¶ [0026]), neither Krebs nor PODRACZKY teaches communication satellites transmit radio-frequency signals directly to the plurality of electronic devices.
However, GINESTE teaches communication satellites transmit radio-frequency signals directly to the plurality of electronic devices (See e.g., FIG. 6).
Thus, it would have been obvious to the skilled artisan, having the art of Krebs, PODRACZKY, and GINESTE before him, before the effective filing date of the claimed invention, to modify the combined invention of the satellite system of Krebs and PODRACZKY to include communication satellites transmit radio-frequency signals directly to the plurality of electronic devices, as taught in the analogous art of GINESTE.  One would have been motivated to make such a combination to achieve the predictable result of making it possible to simplify the management and the allocation of the transmission resources so as to have a unique carrier frequency per terminal for a given satellite and thus avoid complex management of inter-beam switchover, as suggested in GINESTE (See e.g., ¶ [0200]).
Regarding claim 2, Krebs, as modified by PODRACZKY and GINESTE in the rejection of claim 1 hereinabove, further teaches wherein the electronic devices in the plurality of electronic devices comprise a cellular telephone (GINESTE See e.g., FIGS. 1 & 6 element 6 (element 6 is illustrated in FIG. 6, but not labeled)), a tablet computer, a laptop computer, a wristwatch, or a wearable device.
Regarding claim 3, Krebs, as modified by PODRACZKY and GINESTE in the rejection of claim 1 hereinabove, further teaches wherein the predetermined time of day comprises a daylight period (PODRACZKY See e.g., page 11 lines 2-4).
Regarding claim 4, Krebs, as modified by PODRACZKY and GINESTE in the rejection of claim 1 hereinabove, further teaches wherein the predetermined time of day comprises a time period after sunset in at least a portion of the geographic region (PODRACZKY See e.g., page 6 lines 24-30).
Regarding claim 5, Krebs, as modified by PODRACZKY and GINESTE in the rejection of claim 1 hereinabove, further teaches wherein the predetermined time of day comprises a time of day having a peak in communications traffic demand (PODRACZKY See e.g., page 6 lines 15-20; page 11 lines 29-32).
Regarding claim 6, Krebs, as modified by PODRACZKY and GINESTE in the rejection of claim 1 hereinabove, further teaches wherein the sun synchronous orbits have an altitude of no more than 600 km (PODRACZKY See e.g., page 9, TABLE-row 9 column Altitude (Km), i.e., 566.92 Km, and lines 16-17).
Regarding claim 7, Krebs, as modified by PODRACZKY and GINESTE in the rejection of claim 1 hereinabove, further teaches comprising a third set of communication satellites (Krebs See e.g., FIGS. 2A-3; ¶ [0031], which teach three or more groups 202 of satellites) in medium earth orbits (Krebs See e.g., ¶s [0026]-[0027]), wherein the at least one gateway routes the bidirectional communications traffic (Krebs See e.g., FIGS. 1A, 3A-3B, & 5; element 310, 320, or 330; ¶ [0026]) between the network operations center (Krebs See e.g., FIGS. 1A, 3A-3B, & 5; element 300) and the plurality of electronic devices in the geographic region (Krebs See e.g., FIG. 1A elements 10, 10a-10c; ¶ [0026]) via the third set of communication satellites (Krebs See e.g., FIGS. 2A-3; ¶ [0031], which teach three or more groups 202 of satellites).
Regarding claim 9, Krebs, as modified by PODRACZKY and GINESTE in the rejection of claim 1 hereinabove, further teaches wherein the first set of communication satellites (Krebs See e.g., FIGS. 2A-3B element 202a) comprises:
a first group of communication satellites that orbit in a first sun synchronous orbital plane (PODRACZKY See e.g., FIG. 3; page 10 lines 14-29); and
a second group of communication satellites that orbit in a second sun synchronous orbital plane that is different than the first sun synchronous orbital plane (PODRACZKY See e.g., FIG. 4; page 11 lines 11-14).
Regarding claim 10, Krebs, teaches a satellite constellation, comprising:
a first set of communication satellites (See e.g., FIGS. 2A-3B element 202a) in medium earth orbits (See e.g., ¶s [0026]-[0027]) and that provide bidirectional radio-frequency communications capacity to a plurality of electronic devices in a geographic region (See e.g., FIG. 1A elements 10, 10a-10c; ¶ [0026]); and
a second set of communication satellites (See e.g., FIGS. 2A-3B element 202b) in … orbits (See e.g., FIGS. 1A-3B element 204), wherein the second set of communication satellites in the … orbits provide bidirectional radio-frequency communications capacity to the plurality of electronic devices in the geographic region (See e.g., FIG. 1A elements 10, 10a-10c; ¶ [0026]) during a predetermined time of day having a higher relative demand for communications traffic than one or more other times of day wherein, during the predetermined time of day, the first and second sets of communication satellites route bidirectional communications between the plurality of electronic devices in the geographic region (See e.g., FIG. 1A elements 10, 10a-10c; ¶ [0026]) and a network operations center (See e.g., FIGS. 1A, 3A-3B, & 5; element 300) via at least one gateway (See e.g., FIGS. 1A, 3A-3B, & 5; element 310, 320, or 330; ¶ [0026]), and wherein the first and second sets of communication satellites transmit radio-frequency signals (See e.g., FIG. 1A & 3A; ¶s [0026] & [0053]) …
And, although Krebs teaches that it is well known to put satellites in different orbits (See e.g., ¶ [0026]), Krebs does not teach sun synchronous orbits.
However, PODRACZKY teaches sun synchronous orbits (See e.g., TITLE; page 6; lines 10-11).
Thus, it would have been obvious to the skilled artisan, having the art of Krebs and PODRACZKY before him, before the effective filing date of the claimed invention, to modify the satellite constellation of Krebs to include sun synchronous orbits, as taught in the analogous art of PODRACZKY.  One would have been motivated to make such a combination to achieve the predictable result of having suitable constellation designs where the capacity of satellites in different planes can be matched with the cellular traffic requirements at specific times of the day, as suggested in PODRACZKY (See e.g., page 6 lines 20-23).
And, although Krebs teaches the first and second sets of communication satellites transmit radio-frequency signals (as recited in the instant rejection hereinabove), and that the source ground stations and/or the destination ground stations are user terminals (See e.g., ¶ [0026]), neither Krebs nor PODRACZKY teaches communication satellites transmit radio-frequency signals directly to the plurality of electronic devices.
However, GINESTE teaches communication satellites transmit radio-frequency signals directly to the plurality of electronic devices (See e.g., FIG. 6).
Thus, it would have been obvious to the skilled artisan, having the art of Krebs, PODRACZKY, and GINESTE before him, before the effective filing date of the claimed invention, to modify the combined invention of the satellite constellation of Krebs and PODRACZKY to include communication satellites transmit radio-frequency signals directly to the plurality of electronic devices, as taught in the analogous art of GINESTE.  One would have been motivated to make such a combination to achieve the predictable result of making it possible to simplify the management and the allocation of the transmission resources so as to have a unique carrier frequency per terminal for a given satellite and thus avoid complex management of inter-beam switchover, as suggested in GINESTE (See e.g., ¶ [0200]).
Regarding claim 11, Krebs, as modified by PODRACZKY and GINESTE in the rejection of claim 10 hereinabove, further teaches wherein the predetermined time of day comprises a daylight period (PODRACZKY See e.g., page 11 lines 2-4).
Regarding claim 12, Krebs, as modified by PODRACZKY and GINESTE in the rejection of claim 10 hereinabove, further teaches wherein the predetermined time of day comprises a time period after sunset in at least a portion of the geographic region (PODRACZKY See e.g., page 6 lines 24-30).
Regarding claim 13, Krebs, as modified by PODRACZKY and GINESTE in the rejection of claim 10 hereinabove, further teaches wherein the predetermined time of day comprises a time of day having a peak in traffic demand (PODRACZKY See e.g., page 6 lines 15-20; page 11 lines 29-32).
Regarding claim 14, Krebs, as modified by PODRACZKY and GINESTE in the rejection of claim 10 hereinabove, further teaches further comprising:
a third set of communication satellites (Krebs See e.g., FIGS. 2A-3; ¶ [0031], which teach three or more groups 202 of satellites) in inclined circular orbits (PODRACZKY See e.g., page 6 lines 24-26), wherein the third set of communication satellites provides bidirectional radio-frequency communications capacity to the plurality of electronic devices in the geographic region (Krebs See e.g., FIG. 1A elements 10, 10a-10c; ¶ [0026]) and wherein the third set of communication satellites routes, during the predetermined time of day, bidirectional communications between the plurality of electronic devices in the geographic region (Krebs See e.g., FIG. 1A elements 10, 10a-10c; ¶ [0026]) and the network operations center (Krebs See e.g., FIGS. 1A, 3A-3B, & 5; element 300) via the at least one gateway (Krebs See e.g., FIGS. 1A, 3A-3B, & 5; element 310, 320, or 330; ¶ [0026]).
Regarding claim 17, Krebs, as modified by PODRACZKY and GINESTE in the rejection of claim 10 hereinabove, further teaches wherein the second set of communication satellites (Krebs See e.g., FIGS. 2A-3B element 202b) comprises:
a first group of communication satellites that orbit in a first sun synchronous orbital plane (PODRACZKY See e.g., FIG. 3; page 10 lines 14-29); and
a second group of communication satellites that orbit in a second sun synchronous orbital plane that is different than the first sun synchronous orbital plane (PODRACZKY See e.g., FIG. 4; page 11 lines 11-14), wherein, at a particular time of day, the first group of communication satellites in the first sun synchronous orbital plane (PODRACZKY See e.g., FIG. 3; page 10 lines 14-29) provides different geographic coverage than the second group of communication satellites in the second sun synchronous orbital plane (PODRACZKY See e.g., FIG. 4; page 11 lines 11-14).
Regarding claim 18, Krebs, as modified by PODRACZKY and GINESTE in the rejection of claim 10 hereinabove, further teaches wherein the plurality of electronic devices comprise a portable electronic device (GINESTE See e.g., FIGS. 1 & 6 element 6 (element 6 is illustrated but not labeled in FIG. 6)).
Regarding claim 21, Krebs teaches a method of operating a satellite system, the method comprising:
with a first set of communication satellites (See e.g., FIGS. 2A-3B element 202a) in … orbits (See e.g., FIGS. 1A-3B element 204), providing capacity for bidirectional communications traffic to a plurality of electronic devices in a geographic region (See e.g., FIG. 1A elements 10, 10a-10c; ¶ [0026]) during a predetermined time of day having a higher relative demand for communications traffic than one or more other times of day;
with a second set of communication satellites (See e.g., FIGS. 2A-3B element 202b) in geosynchronous orbits (See e.g., ¶s [0026]-[0027]), providing capacity for bidirectional communications traffic to the plurality of electronic devices in the geographic region (See e.g., ¶ [0026]), wherein providing the capacity for bidirectional communications traffic in the geographic region comprises:
transmitting radio-frequency signals (See e.g., FIG. 1A & 3A; ¶s [0026] & [0053]) …;
with a network operations center (See e.g., FIGS. 1A, 3A-3B, & 5; element 300), controlling the first and second sets of communication satellites (See e.g., ¶ [0052]); and
with at least one gateway (See e.g., FIGS. 1A, 3A-3B, & 5; element 310, 320, or 330; ¶ [0026]), using, during the predetermined time of day, the first and second sets of communication satellites to route bidirectional communications traffic between the network operations center and the plurality of electronic devices in the geographic region (See e.g., ¶ [0052]).
And, although Krebs teaches that it is well known to put satellites in different orbits (See e.g., ¶ [0026]), Krebs does not teach sun synchronous orbits.
However, PODRACZKY teaches sun synchronous orbits (See e.g., TITLE; page 6; lines 10-11).
Thus, it would have been obvious to the skilled artisan, having the art of Krebs and PODRACZKY before him, before the effective filing date of the claimed invention, to modify the method of Krebs to include sun synchronous orbits, as taught in the analogous art of PODRACZKY.  One would have been motivated to make such a combination to achieve the predictable result of having suitable constellation designs where the capacity of satellites in different planes can be matched with the cellular traffic requirements at specific times of the day, as suggested in PODRACZKY (See e.g., page 6 lines 20-23).
And, although Krebs teaches transmitting radio-frequency signals (as recited in the instant rejection hereinabove), neither Krebs nor PODRACZKY teaches transmitting radio-frequency signals directly to the plurality of electronic devices.
However, GINESTE teaches transmitting radio-frequency signals directly to the plurality of electronic devices (See e.g., FIG. 6).
Thus, it would have been obvious to the skilled artisan, having the art of Krebs, PODRACZKY, and GINESTE before him, before the effective filing date of the claimed invention, to modify the combined invention of the method of Krebs and PODRACZKY to include transmitting radio-frequency signals directly to the plurality of electronic devices, as taught in the analogous art of GINESTE.  One would have been motivated to make such a combination to achieve the predictable result of making it possible to simplify the management and the allocation of the transmission resources so as to have a unique carrier frequency per terminal for a given satellite and thus avoid complex management of inter-beam switchover, as suggested in GINESTE (See e.g., ¶ [0200]).
Regarding claim 22, Krebs, as modified by PODRACZKY and GINESTE in the rejection of claim 21 hereinabove, further teaches wherein providing the capacity for bidirectional communications traffic (Krebs See e.g., FIG. 1A elements 10, 10a-10c; ¶ [0026]) further comprises:
receiving radio-frequency signals directly from the plurality of electronic devices (GINESTE See e.g., FIG. 6).


Claims 8 and 15-16 is/are rejected under 35 USC § 103 as being unpatentable over Krebs, and further in view of PODRACZKY, and further in view of GINESTE, and further in view of DAVIS et al., U.S. Patent Application Publication 20170373754 A1 (hereinafter called DAVIS).
Regarding claim 8, Krebs, as modified by PODRACZKY and GINESTE in the rejection of claim 1 hereinabove, further teaches further comprising a third set of communication satellites in orbits (Krebs See e.g., FIGS. 2A-3; ¶ [0031], which teach three or more groups 202 of satellites), … wherein the at least one gateway (Krebs See e.g., FIGS. 1A, 3A-3B, & 5; element 310, 320, or 330; ¶ [0026]) routes the bidirectional communications traffic between the network operations center (Krebs See e.g., FIGS. 1A, 3A-3B, & 5; element 300) and the plurality of electronic devices (Krebs See e.g., FIG. 1A elements 10, 10a-10c) in the geographic region (Krebs See e.g., ¶ [0026]) via the third set of communication satellites (Krebs See e.g., FIGS. 2A-3; ¶ [0031], which teach three or more groups 202 of satellites).
But neither Krebs, PODRACZKY, nor GINESTE teaches communication satellites in orbits selected from the group consisting of: Tundra orbits and Molniya orbits.
However, DAVIS teaches communication satellites in orbits selected from the group consisting of: Tundra orbits and Molniya orbits (See e.g., FIG. 1 elements 2 & 3; ¶s [0008], [0025], [0030], & [0033]).
Thus, it would have been obvious to the skilled artisan, having the art of Krebs, PODRACZKY, GINESTE, and DAVIS before him, before the effective filing date of the claimed invention, to modify the satellite system of the combined invention of Krebs, PODRACZKY, and GINESTE to include communication satellites in orbits selected from the group consisting of: Tundra orbits and Molniya orbits, as taught in the analogous art of DAVIS.  One would have been motivated to make such a combination to achieve the predictable result of the Tundra and Molniya orbits being strategic for the commercial communication satellite operators expanding their fleets to provide greater service to populations that are not near the equator, as suggested in DAVIS (See e.g., DAVIS ¶ [0030]).
Regarding claim 15, Krebs, as modified by PODRACZKY and GINESTE in the rejection of claim 10 hereinabove, further teaches further comprising:
a third set of communication satellites in orbits (Krebs See e.g., FIGS. 2A-3; ¶ [0031], which teach three or more groups 202 of satellites) …, wherein the third set of communication satellites (Krebs See e.g., FIGS. 2A-3; ¶ [0031], which teach three or more groups 202 of satellites) provides bi-directional radio-frequency communications capacity to the plurality of electronic devices in the geographic region (See e.g., FIG. 1A elements 10, 10a-10c; ¶ [0026]) and wherein the third set of communication satellites (Krebs See e.g., FIGS. 2A-3; ¶ [0031], which teach three or more groups 202 of satellites) routes, during the predetermined time of day, bidirectional communications between the plurality of electronic devices in the geographic region (See e.g., FIG. 1A elements 10, 10a-10c; ¶ [0026]) and the network operations center (See e.g., FIGS. 1A, 3A-3B, & 5; element 300) via the at least one gateway (See e.g., FIGS. 1A, 3A-3B, & 5; element 310, 320, or 330; ¶ [0026]).
But neither Krebs, PODRACZKY, nor GINESTE teaches communication satellites selected from the group consisting of: Tundra orbits and Molniya orbits.
However, DAVIS teaches communication satellites in orbits selected from the group consisting of: Tundra orbits and Molniya orbits (See e.g., FIG. 1 elements 2 & 3; ¶s [0008], [0025], [0030], & [0033]).
Thus, it would have been obvious to the skilled artisan, having the art of Krebs, PODRACZKY, GINESTE, and DAVIS before him, before the effective filing date of the claimed invention, to modify the satellite constellation of the combined invention of Krebs, PODRACZKY, and GINESTE to include communication satellites in orbits selected from the group consisting of: Tundra orbits and Molniya orbits, as taught in the analogous art of DAVIS.  One would have been motivated to make such a combination to achieve the predictable result of the Tundra and Molniya orbits being strategic for the commercial communication satellite operators expanding their fleets to provide greater service to populations that are not near the equator, as suggested in DAVIS (See e.g., DAVIS ¶ [0030]).
Regarding claim 16, Krebs, as modified by PODRACZKY, GINESTE, and DAVIS in the rejection of claim 15 hereinabove, further teaches further comprising:
a fourth set of communication satellites (Krebs See e.g., FIGS. 2A-3; ¶ [0031], which teach three or more groups 202 of satellites) in inclined geosynchronous orbits (Krebs See e.g., ¶s [0026]-[0027]), wherein the fourth set of communication satellites (Krebs See e.g., FIGS. 2A-3; ¶ [0031], which teach three or more groups 202 of satellites) provides bidirectional radio-frequency communications capacity to the plurality of electronic devices in the geographic region (Krebs See e.g., FIG. 1A elements 10, 10a-10c; ¶ [0026]) and wherein the fourth set of communication satellites (Krebs See e.g., FIGS. 2A-3; ¶ [0031], which teach three or more groups 202 of satellites) routes, during the predetermined time of day, bidirectional communications between the plurality of electronic devices in the geographic region (Krebs See e.g., FIG. 1A elements 10, 10a-10c; ¶ [0026]) and the network operations center (See e.g., FIGS. 1A, 3A-3B, & 5; element 300) via the at least one gateway (See e.g., FIGS. 1A, 3A-3B, & 5; element 310, 320, or 330; ¶ [0026]).

Response to Arguments
Applicant’s arguments filed 11/17/2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
It is noted that any citation to specific paragraphs, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275,277 (C.C.P.A. 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
22 November 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644